Citation Nr: 0032263	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  96-25 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a throat disorder 
including as due to undiagnosed illness.

2.  Entitlement to service connection for hair loss including 
as due to undiagnosed illness.

3.  Entitlement to service connection for degenerative 
arthritis of the left hip.

4.  Entitlement to service connection for degenerative 
arthritis of the right hip.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had verified active service from September 1990 
to July 1991.  The DD214 which serves to verify this period 
of active service also reveals that the veteran served in 
Southwest Asia in support of Operation Desert Storm/ Desert 
Shield.  Information in the claims folder also indicates that 
the period during which the veteran was in Southwest Asia 
extended from January 1, 1991 to May 31, 1991, but this has 
not been officially verified.  Further, there is an 
indication that the veteran may have had a period of active 
duty for training (ACDUTRA) from August 2, 1976 to November 
19, 1976, but this has not been officially verified.  

The appeal arises from the June 1995 and September 1995 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania, in 
pertinent part denying service connection for a throat 
condition and hair loss.  In June 1998 and January 1999 
Supplemental Statements of the Case, service connection for a 
throat condition and hair loss were also considered as due to 
undiagnosed illness pursuant to 38 C.F.R. § 3.317 (2000).  

In the course of appeal, the veteran and his wife testified 
at a hearing before a hearing officer at the RO in September 
1996.  A transcript of that hearing is included in the claims 
folder.  

The Board remanded the first two issues noted on the title 
page of this decision in June 2000 to afford the veteran the 
opportunity of a hearing before a Board Veterans Law Judge at 
the RO.  Such a hearing was conducted, with the veteran 
testifying before the undersigned Veterans Law Judge at the 
RO in July 2000.  A transcript of that hearing is included in 
the claims folder.  

Against a background where the undersigned presiding Veterans 
Law Judge had less than sufficient time to review the claims 
folder prior to the July 2000 Board hearing at the RO, the 
veteran's representative at that hearing stated that he was 
prepared to offer argument concerning a claim of entitlement 
to service connection for degenerative arthritis of the left 
hip.  The arguments were 1) that an RO hearing officer 
decision in March 1997 had already granted service connection 
for degenerative arthritis of the left hip, or, in the 
alternative, 2) that as an appeal of the June 1995 decision 
denying the claim had been perfected, the claim was properly 
before the Board for review.  The Board, in its current 
review of the claims folder, observes that the March 1997 
hearing officer decision contained a clear typographical 
error, so that the fifth Decision point of that hearing 
officer decision read as follows: "5.  Degenerative joint 
disease of the left hip will be included with the veteran's 
diagnosed and service-connected internal derangement of the 
left knee."  The fourth Decision point (wherein service 
connection for degenerative joint disease of the left hip is 
denied) and the body of that hearing officer decision makes 
clear that the fifth Decision point should have read as 
follows:  "5.  Degenerative joint disease of the left knee 
will be included with the veteran's diagnosed and service-
connected internal derangement of the left knee." 

Regarding the representative's second argument, the Board 
notes that the June 1995 rating action addressed as a single 
issue "service connection for joint pain."  However, the 
remainder of the rating action revealed that under a label of 
"joint pain" the RO was considering claims for service 
connection for degenerative arthritis of both hips and both 
knees.  These claims were then denied.  In September 1995 the 
veteran's representative filed a notice of disagreement with 
the entire June 1995 rating action.  This matter was next 
addressed in a hearing officer decision in March 1997, which, 
as noted above, denied service connection for degenerative 
arthritis of the left hip, and granted service connection for 
degenerative (traumatic) arthritis of the left knee as part 
and parcel of the veteran's already service connected 
internal derangement of the left knee, post operative status.  
The issues of entitlement to service connection for 
degenerative arthritis of the right hip, service connection 
for degenerative arthritis of the right knee, and entitlement 
to an increased rating for a left knee disorder, post 
operative status, were not then addressed by the hearing 
officer, despite the fact that they were also the subjects of 
the September 1995 notice of disagreement.  

In June 1998 the veteran was issued a Statement of the Case 
explaining the denials of claims for service connection for 
degenerative arthritis of the left hip, service connection 
for degenerative arthritis of the right knee, and for an 
increased rating for a left knee disorder, post operative 
status, with arthritis.  The June 1998 Statement of the Case 
has not been the subject of a timely substantive appeal as 
regards the issues of service connection for degenerative 
arthritis of the right knee and an increased rating for the 
left knee disorder.  The issue of service connection for 
degenerative arthritis of the left hip is considered to have 
been appealed by the veteran's testimony at the September 
1996 RO hearing.  The issue of service connection for 
degenerative arthritis of the right hip has been the subject 
of a notice of disagreement, and has remained in appellate 
status pursuant to Court precedent.  Manlincon v. West, 12 
Vet. App. 238 (1999).


REMAND

Service Verification; VA Medical Records

As noted in the Introduction, supra, the veteran has verified 
active service only from September 1990 to July 1991.  It 
appears from the record that the veteran was in Southwest 
Asia from January 1, 1991, to May 31, 1991.  It also appears 
from the record that the veteran may have had a period of 
ACDUTRA from August 2, 1976, to November 19, 1976.  The RO 
should verify all the veteran's periods of active service and 
ACDUTRA, as well as his periods of service in Southwest Asia.  
To verify the period of time he spent in Southeast Asia, 
service personnel records should be obtained.   

Documents within the claims folder indicate that a Persian 
Gulf Registry Examination was conducted in April 1993.  
However, a copy of the examination report is not contained 
within the claims folder.  This report must be obtained prior 
to further review of the appealed claims.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A).  
The Board notes that VA clinical records from VAMC in East 
Orange, New Jersey from September 1992 to June 1993 are not 
contained within the claims folder and were not requested.  
(East Orange clinical records prior to September 1992 and 
subsequent to June 1993 were previously requested and 
obtained.)  These records, together with any VA clinical 
records from 1997 and thereafter, must also be obtained.  Id.

Manlincon Development - Degenerative Arthritis of the Right 
Hip

As noted in the Introduction, supra, the veteran's 
representative in September 1995 submitted a notice of 
disagreement with the June 1995 RO denial, in pertinent part, 
of service connection for a right hip disorder, yet the RO 
failed to thereafter issue a responsive Statement of the 
Case.  Where a notice of disagreement has been submitted, the 
veteran is entitled to a Statement of the Case.  38 C.F.R. § 
19.26  (2000).  The failure to issue a Statement of the Case 
is a procedural defect requiring a remand. Manlincon v. West, 
, 12 Vet. App. 238 (1999); see also 38 C.F.R. § 19.9(a) 
(2000). Additionally, on remand, the RO should complete any 
additional development deemed necessary.  38 C.F.R. § 19.26 
(2000).

A Throat Disorder; Hair Loss

Service medical records from the veteran's period of active 
military service from September 1990 through July 1991, are 
negative for any complaints, treatments, or diagnoses of hair 
loss or a throat condition.  

Upon VA examination in September 1991, the veteran's head, 
face, and neck were normal.  The veteran's skin showed a rash 
on the dorsum of the left hand and dry skin on the dorsum of 
both hands.  However, the examination report did not mention 
hair loss.  The veteran's ears, nose, throat, mouth, and 
sinuses were also normal.  The examination report did not 
mention a throat disorder.

VA outpatient treatment records from 1993 to 1997 show 
treatment for complaints of itchy, scaling and pruritic skin 
with lichenified patches variously affecting the hands, feet, 
and groin area, with diagnoses assigned of lichen simplex 
chronicus, tinea pedis, onychomycosis, tinea cruris, 
psoriasis, and dermatitis.  The veteran also complained of 
hair loss, and treating physicians diagnosed male pattern 
alopecia.  

VA outpatient treatment records from 1994 to 1997 showed 
treatment for complaints of ongoing cough, choking sensation, 
and sore throat, with diagnoses of allergic rhinitis or 
nonallergic rhinitis with post nasal drip.  

Upon VA examination in April 1995 for a claim of chronic 
cough since service, the veteran's history was noted.  The 
veteran reported having a chronic cough intermittently since 
inservice stationing in the Persian Gulf in 1991.  He 
reported that the cough was present especially at night and 
woke him occasionally.  He reported that the cough was at 
times productive of mucus and a tinge of blood.  The veteran 
denied smoking and drug use, and reported occasional use of 
alcohol.  He tested negative for tuberculosis after returning 
from Desert Storm in 1991.  The examiner noted that he was 
treated at the East Orange VA ear nose and throat clinic 
since 1994.  He reported having no dysphagia, weight loss, 
shortness of breath, or wheezing.  Upon examination, the 
throat was normal with no exudate and no edema.  Pulmonary 
function tests completed in April 1993 were within normal 
limits.  The examiner diagnosed non-allergic rhinitis with 
post-nocturnal dyspnea, pursuant to ear, nose and throat 
consultation.  

A VA dermatology examination was conducted in April 1995 for 
a claim of hair loss since service.  The veteran reported a 
history of a pruritic rash on his hands, fingers, left elbow, 
right foot area, and groin since 1991.  He reported that he 
had hair loss on the legs and scalp since that time.  He 
reported that scalp alopecia began prior to his period of 
military service, but that it was exacerbated in 1991.  He 
reported some benefit from treatment for his rash with 
topical medicines.  Upon examination, there was 
frontoparietal alopecia and crown alopecia.  Skin conditions 
other than hair loss were noted affecting other parts of the 
body.  The examiner diagnosed, in pertinent part, male 
pattern alopecia.  

At a hearing before a hearing officer at the RO in September 
1996, the veteran testified that he developed an itching in 
his throat and associated phlegm and significant amounts of 
coughing following three days spent in Kuwait City in the 
course of his inservice stationing in the Persian Gulf.  He 
testified that he does not recall receiving treatment for his 
throat at that time because he had been too busy.  He 
testified that he had since received treatment for his throat 
condition but the physicians did not know what it was, adding 
that a biopsy may be performed.  The veteran added that his 
throat may also close up on him during the day, and he may 
experience a lot of dry coughing.  Also at the hearing, the 
veteran's wife testified that the throat condition caused the 
veteran to choke and have difficulty breathing.  She added 
that he may have to wake at night and get up two or three 
times to drink some water.  She testified that physicians had 
prescribed medication for his throat, but that he had stopped 
taking the medication.  

Also at the September 1996 hearing, regarding his hair loss, 
the veteran testified that he had some hair loss prior to 
going overseas to the Persian Gulf, but upon returning from 
the Persian Gulf he had lost significantly more hair, and he 
had also lost hair on his legs upon his return, with more 
hair loss evident on the left leg than the right.  He 
testified that he has since had partial recovery of hair 
previously lost.  However, he testified that he has continued 
to lose hair since service.  He added that he had been 
prescribed a shampoo by the VA that was supposed to help, but 
it did not.  

At a July 2000 hearing before the undersigned Board member at 
the RO, the veteran testified that he was transferred to the 
Persian Gulf in service in November 1990, and that he 
remained in the Persian Gulf until May or June, 1991.  He 
testified that while stationed in Saudi Arabia, in 
approximately February or March of 1991, he developed a 
problem limited to his throat and not affecting his sinuses, 
which he described as a very uncomfortable drip.  He 
testified that at the time he received some treatment for his 
throat from doctors in a field hospital, but he did not 
recall where the treatment was.  He testified that he 
continues to feel a constant drip in his throat, and that he 
saw a medical professional for this condition a few years ago 
at the ear nose and throat clinic at the East Orange VA 
hospital.  He testified that he currently had a pill which he 
believed was for the cough.  He testified that he also 
currently used a spray twice daily which was prescribed by 
the VA hospital, which he had been taking for a few years.  
He testified that he was unsure of any diagnosis had been 
made for his throat condition.  

Also at the July 2000 hearing, the veteran testified that 
just after returning from his stationing in Saudi Arabia he 
began to lose all his hair from his eyelids, foot, and groin 
area, as well as hair on his head.  He testified that he 
began noticing hair loss on his right leg beginning in Saudi 
Arabia, adding that he believes he reported his hair loss to 
medical personnel while still in Saudi Arabia.  He testified 
that he reported the hair loss at the VA hospital in East 
Orange.  

The veteran contends that his throat disorder developed in 
service or, in the alternative, was an undiagnosed illness 
resulting from his stationing in the Persian Gulf.  The 
veteran also contends that his hair loss was aggravated in 
service or, in the alternative, was an undiagnosed illness 
resulting from his stationing in the Persian Gulf.  The Board 
notes that the veteran has already been service connected for 
various skin disorders, and that accordingly any hair loss 
which is in areas of active skin pathology and is part and 
parcel of such active disorders, should not be separately 
service connected. 

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446. That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added a 
regulation providing for compensation for undiagnosed 
illnesses supported by objective indications of chronic 
disability (disability lasting six months or more), with the 
presence of such disability to a degree of 10 percent or more 
not later than December 31, 2001, manifested signs or 
symptoms to include, in pertinent part, those involving the 
respiratory system (upper or lower) or the skin.  38 C.F.R. § 
3.317 (2000).  As applicable here, the claimed throat 
disorder involves the upper respiratory system, and a hair 
loss disorder arguably involves the skin.  

Because there is a possibility that they would aid in 
substantiating the veteran's claims, the veteran is to be 
afforded VA examinations specifically addressing the nature 
(including whether the conditions are undiagnosed) and 
etiology of the veteran's throat disorder and hair loss.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).

Degenerative Arthritis of the Left Hip

At the July 2000 hearing before the undersigned Veterans Law 
Judge at the RO, the veteran testified, in pertinent part, 
that he injured his left hip in service and that he had 
difficulty with the left hip from that time until the 
present.  The veteran's service medical records include no 
record of a disorder involving the left hip.  

At an April 1995 VA orthopedic examination, the veteran 
reported that his left hip began hurting at some undetermined 
time while stationed in Saudi Arabia.  On examination, both 
hips were the same in appearance.  There was no tenderness of 
the left hip, and motion of both hips was equal, with flexion 
to 120 degrees, internal rotation to 30 degrees, external 
rotation to 15 degrees, abduction to 45 degrees, and 
adduction to 30 degrees.  X-rays showed degenerative joint 
disease of both hips.  The examiner diagnosed mild 
degenerative joint disease of both hips. 

The claims folder contains no medical opinion regarding the 
etiology of the left hip degenerative arthritis as related to 
service.  Because there is a possibility that it will aid in 
substantiating the veteran's claims, the veteran is to be 
afforded a VA examination specifically addressing the nature 
and etiology of his left hip degenerative arthritis.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his throat 
disorder, hair loss, and left hip 
degenerative arthritis since January 
1997, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
to include VAMC East Orange, and not 
currently of record, should then be 
requested and associated with the claims 
folder.  This should include clinical 
records from the VAMC in East Orange, New 
Jersey from September 1992 to June 1993.  

2.  The veteran's April 1993 Persian Gulf 
Registry Examination report should be 
obtained for association with the claims 
folder.  

3.  The RO should verify whether the 
veteran had a period of ACDUTRA from 
August 2, 1976 to November 19, 1976, and, 
if so, should ensure that any service 
medical records referable to that period 
of ACDUTRA, and not already in the claims 
folder, are obtained for association with 
the claims folder. 

4.  Thereafter, the veteran should be 
afforded a VA ear nose and throat 
examination to determine the nature and 
etiology of any current throat disorder.  
The claims folder including a copy of 
this Remand must be made available to the 
examiner prior to the examination and 
must be reviewed by the examiner in 
connection with the examination.  The 
examiner should specify on the 
examination report that the claims folder 
has been reviewed.  All clinical findings 
should be reported in detail.  The 
examiner must specifically assign a 
diagnosis to the disorder (which may 
include diagnoses previously ascribed to 
the disorder in the medical record, as 
may be noted in the body of this Remand, 
supra), or if no diagnosis can be 
assigned to the disorder, the examiner 
should so state.  The examiner should 
explain any bases for assigning or not 
assigning a diagnosis to the veteran's 
throat disorder.  The examiner must also 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
throat disorder began during the 
veteran's period of ACDUTRA or during his 
period of active service, or is otherwise 
related to service. 

5.  The veteran should be afforded a VA 
dermatology examination to determine the 
nature and etiology of any hair loss.  
The claims folder including a copy of 
this Remand must be made available to the 
examiner prior to the examination and 
must be reviewed by the examiner in 
connection with the examination.  The 
examiner should specify on the 
examination report that the claims folder 
has been reviewed.  All clinical findings 
should be reported in detail.  In light 
of the veteran's previous report of hair 
loss both from the head and from other 
parts of the body, the examiner should 
examine the veteran's entire body and 
report any hair loss found anywhere on 
the body, with hair loss noted by 
anatomical region.  For each anatomical 
region where hair loss is identified, the 
examiner must specifically assign a 
diagnosis to the hair loss (which may 
include male pattern alopecia, as 
previously diagnosed within the clinical 
record for the hair loss on the veteran's 
head), or if no diagnosis can be assigned 
to the hair loss, the examiner should so 
state.  The examiner should explain any 
bases for assigning or not assigning a 
diagnosis to the veteran's hair loss in 
each anatomical region where hair loss is 
found.  The examiner should also specify 
whether any of the hair loss, as 
identified by anatomical region, is part 
and parcel of the veteran's service-
connected skin disorders, and should 
specify whether such hair loss is limited 
to the areas where an active skin 
pathology is present.  For each 
anatomical area of hair loss, the 
examiner must also provide an opinion as 
to whether it is at least as likely as 
not that the hair loss began during the 
veteran's ACDUTRA or during the veteran's 
period of service from September 1990 to 
July 1991, or was aggravated during that 
period of service.  

6.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of his left hip 
degenerative arthritis.  The claims 
folder including a copy of this Remand 
must be made available to the examiner 
prior to the examination and must be 
reviewed by the examiner in connection 
with the examination.  The examiner 
should specify on the examination report 
that the claims folder has been reviewed.  
All clinical findings should be reported 
in detail.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not that the left hip 
degenerative arthritis developed during a 
period of ACDUTRA or during active 
service or within one year after 
discharge from service, or is otherwise 
related to service.  

7.  Following any appropriate 
development, the RO should issue a 
Statement of the Case on the issue of 
entitlement to service connection for 
degenerative arthritis of the right hip.  
The appellant and his representative are 
to be advised that they have sixty days 
from the date of mailing of the 
Statement of the Case to submit a 
substantive appeal as to that issue.

8.  Thereafter, the RO must review the 
claims folder and ensure that all the 
aforementioned development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  

9.  The RO should then review the record, 
and the claims of entitlement to service 
connection for a throat disorder and hair 
loss, both including due to undiagnosed 
illness, and entitlement to service 
connection for left hip degenerative 
arthritis, should be readjudicated.  If 
any of these determinations remain 
adverse to the veteran, both the veteran 
and his representative should be provided 
a Supplemental Statement of the Case.  
They should be given the opportunity to 
respond within the applicable time.  

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with applicable law 
and precedent decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



